Case: 09-31052     Document: 00511514575          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 09-31052
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DWIGHT C. JACKSON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 5:09-CR-85-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Dwight C. Jackson appeals from the sentence imposed following his guilty
plea conviction for possession of five grams or more of cocaine base with intent
to distribute and possession of a firearm in furtherance of a drug trafficking
crime. Jackson’s sentence on the drug count was enhanced due to his prior
conviction for possession of cocaine. The district court sentenced Jackson to the
statutory minimum sentence of 120 months of imprisonment on the drug count



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-31052    Document: 00511514575      Page: 2    Date Filed: 06/21/2011

                                   No. 09-31052

and the statutory minimum consecutive sentence of 60 months of imprisonment
on the firearm count.
      Jackson first argues that the five-year minimum sentence required by 18
U.S.C. § 924(c)(1)(A)(i) should not have been imposed because his sentence on
the drug possession count constitutes a greater minimum sentence than is
otherwise provided by another provision of law. As he concedes, his argument
is foreclosed in this circuit; this issue has since been decided adversely to him by
the Supreme Court. See Abbott v. United States, 131 S. Ct. 18, 23 (2010); United
States v. London, 568 F.3d 553, 564 (5th Cir. 2009).
      Next, Jackson argues that his case should be remanded to the district
court for resentencing under the Fair Sentencing Act of 2010, Pub. L. No. 111-
220, 124 Stat. 2372, which raised the minimum quantity of cocaine base required
to trigger the mandatory minimum sentence he received on the drug count.
Although his guilty plea and sentencing occurred before the effective date of the
Fair Sentencing Act, he maintains that the Fair Sentencing Act is retroactively
applicable because his case is not yet final. This argument is also foreclosed.
See United States v. Doggins, 633 F.3d 379, 384 (5th Cir. 2011).
      AFFIRMED.




                                         2